UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


TYRRONE R. WATSON,

                                      Plaintiff,                      1:15-cv-01356 (BKS/DEP)

v.

BRIAN GROTHKOPP, EDDIE ALVAREZ, and
CHRISTOPHER SPYLIOS,

                                      Defendants.


Appearances:

Benjamin W. Hill
Law Office of Benjamin W. Hill, PLLC
50 State Street, Second Floor
Albany, NY 12207
For Plaintiff

Michael T. Cook
Cook, Netter, Cloonan, Kurtz & Murphy, P.C.
85 Main Street, P.O. Box 3939
Kingston, NY 12402
For Defendants

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Tyrrone Watson brought this action under 42 U.S.C. § 1983, alleging that

Defendants Brian Grothkopp, Eddie Alvarez, and Christopher Spylios, all officers of the

Kingston Police Department, violated his rights under the Fourth Amendment by employing

excessive force (or failing to intervene during the use of excessive force) during his arrest on

October 18, 2012. The case proceeded to a jury trial, held on March 11, 12, and 13, 2019. (Dkt.

No. 165). The jury returned a verdict in favor of Plaintiff on his Fourth Amendment claim
against Defendant Christopher Spylios, and awarded Plaintiff $1 in nominal damages. (Dkt. No.

169, at 2). 1 Defendant Spylios now moves for judgment as a matter of law under Rule 50 of the

Federal Rules of Civil Procedure, arguing that he is entitled to qualified immunity. (Dkt. No.

180). Plaintiff opposes Defendant’s motion. (Dkt. No. 181). For the reasons discussed below,

Defendant’s motion is denied.

II.      TRIAL EVIDENCE

         Plaintiff’s claim arises from an incident outside a QuickChek convenience store in

Albany, New York, at approximately 4:30 a.m. on October 18, 2012. Plaintiff testified that he

and a friend went to the QuickChek to get a sandwich after leaving a sports bar where Plaintiff

had had “maybe three beers.” Plaintiff testified that he paid for two sandwiches, but then

demanded his money back after he saw a store employee who was making the sandwiches spit

into one of the sandwiches. The ensuing confrontation led store employees to call the police. As

described below, Plaintiff and the Defendant police officers dispute what happened next.

         A.       Plaintiff’s Testimony

         Plaintiff testified that before the Defendant police officers arrived, a man Plaintiff

recognized as a “city court officer” 2 walked into the store. At the officer’s request, Plaintiff went

outside to talk. Plaintiff told the officer what happened and said that he wanted his “F’ing”

money back. The officer asked Plaintiff to calm down and suggested that they try to work the

situation out.




1
  The jury found that Plaintiff failed to prove his claims of false arrest, false imprisonment and deliberate
indifference to medical needs. (Dkt. No. 169, at 3–4).
2
 The “city court officer” was never identified. As discussed below, based on the testimony of Defendants
Grothkopp and Spylios, the jury likely concluded that Grothkopp was in fact the “city court officer” who walked
outside the store with Plaintiff, and that it was Spylios, not Grothkopp, who struck Plaintiff in the face.



                                                           2
        While talking to the officer, Plaintiff saw a police patrol car arrive, and saw Defendant

Grothkopp get out of his patrol car and walk up to them. Plaintiff saw another police vehicle

approaching the QuickChek. At the time, Plaintiff was explaining the situation and said he

wanted his “F’ing” money back. Grothkopp told Plaintiff: “Watch your mouth,” and Plaintiff

replied “Or what?” Grothkopp then punched Plaintiff in the face—mainly his nose—and Plaintiff

fell to his knees. Plaintiff testified that the punch almost knocked him out; that he was in pain;

and that his nose began bleeding. At the time of the punch, Plaintiff’s arms were behind his back

so as to pose no threats to the officers, and his fists were not balled. Plaintiff testified that he did

not make any aggressive movements toward any officer prior to being struck. At the time

Plaintiff was struck, Plaintiff saw Defendants Alvarez and Spylios getting out of their vehicle.

After the punch, someone began choking Plaintiff from behind and telling him to stop resisting.

Plaintiff stated that he was not resisting and that he was trying to regain his composure. One of

the police officers—Spylios or Alvarez—put Plaintiff in a headlock. Plaintiff stated that the

choking and headlock caused pain and that it felt like they were trying to take his life.

        While he was still on his knees, the officers handcuffed Plaintiff. Plaintiff stated that his

hands were already behind his back and that he was not struggling while being placed in

handcuffs. Plaintiff did not know why he was being arrested or why he was punched. Plaintiff

was placed in a police vehicle and taken to the Kingston Police Department. Plaintiff testified

that he asked to be taken to the hospital because his nose was still bleeding, but that he was

ignored.

        At the police department, Plaintiff was processed, fingerprinted, and photographed.

Plaintiff was wearing a white t-shirt in the booking photograph. Plaintiff testified that a Kingston

police officer made him take off his tan hoodie, which was covered in blood, right before taking




                                                    3
the photograph. Plaintiff again requested to be taken to a hospital, but he was held in a jail cell

until his arraignment. Plaintiff’s nose stopped bleeding after about half an hour and he had a

headache that lasted for about three hours after the incident. His nose was not broken.

           B.       The Officers’ Testimony Regarding Their Arrival on the Scene

           Grothkopp testified that he received a call over dispatch at approximately 4:30 a.m. to

intervene at QuickChek, where there was a subject inside who was acting in a disorderly manner

being verbally abusive towards staff. Grothkopp arrived at the QuickChek at 4:31 a.m. He was

the first officer on the scene and the only officer 3 at QuickChek before Alvarez and Spylios

arrived. Upon entering the store, Grothkopp observed that Plaintiff was agitatedly yelling at an

employee, asking for his money back, and using the “F word.” Grothkopp approached Plaintiff,

attempted to engage him, and asked for his name and identification. Plaintiff responded that he

would give up that information when he got his money back. Grothkopp was concerned with

Plaintiff’s behavior because he was alone and Plaintiff probably outweighed him by 60 pounds.

Grothkopp radioed Alvarez and Spylios, who had also received the dispatch call; Grothkopp

asked for their location, and told them that the subject was uncooperative. Because Plaintiff was

still trying to yell at the clerk and Grothkopp wanted to take Plaintiff out of the situation, he and

Plaintiff went out of the store and stood near the entrance where they continued to talk.

           When Grothkopp and Plaintiff got out to the sidewalk area, Alvarez and Spylios pulled

up. Plaintiff continued to yell about the clerk spitting in his sandwich. Grothkopp tried to calm

Plaintiff down. According to Grothkopp, Plaintiff never left his agitated state; although

Grothkopp advised Plaintiff to leave the property several times, Plaintiff continued to stay there




3
    Grothkopp did not see a “city court officer” at the QuickChek.



                                                           4
and yell and use profanity. Grothkopp testified that there was some alcohol on Plaintiff’s breath

and that Plaintiff appeared intoxicated.

           Spylios testified that, while they were en route, they overheard Grothkopp on the radio

and could hear a male yelling and screaming in the background. When they arrived at the

QuickChek, Spylios saw Grothkopp and Plaintiff exiting the store; Plaintiff was agitated and

yelling obscenities.

           C.       The Officers’ Testimony Regarding the Arrest and the Altercation

                    1.       Spylios’ Testimony

           Spylios got out of his vehicle and told Plaintiff to lower his voice, watch his mouth, and

leave. Plaintiff, however, continued yelling and appeared to be uncooperative. Spylios thought

Plaintiff was intoxicated because they were unable to reason with him and calm him down.

When Plaintiff was about six feet away, Spylios told Plaintiff that he should “shut his mouth” or

he would be arrested. Plaintiff responded “or what motherfucker,” and moved toward Spylios in

an aggressive manner with his hands clenched. At that point Grothkopp and Alvarez were

standing off to the side. Spylios felt threatened, pushed Plaintiff back, and told Plaintiff he was

under arrest. A struggle ensued and, as Spylios attempted to arrest Plaintiff, Plaintiff actively

resisted arrest; he did not put his hands behind his back and was trying to break free. Grothkopp

and Alvarez then came over to assist. Spylios struck Plaintiff with a clenched right fist to the

right side of Plaintiff’s face during the struggle with the officers. Plaintiff then asked, “Who the

fuck hit me? I know it wasn’t you Alvarez.” 4 Following the strike, Spylios was able to subdue

Plaintiff while one of the other officers handcuffed him. Spylios testified that he did not see any

blood on Plaintiff and that Plaintiff did not complain of pain or seek medical treatment.


4
    Alvarez knew Plaintiff, as they had grown up together.



                                                             5
               2.      Grothkopp’s Testimony

       Grothkopp testified that after Spylios told Plaintiff to leave, Plaintiff approached Spylios

in a quick, aggressive manner. Plaintiff was close enough to Spylios that Spylios had to push him

back. Grothkopp and Alvarez had just started a conversation when Grothkopp saw Plaintiff and

Spylios wrestling alongside a parked vehicle in the area. Grothkopp and Alvarez immediately

went over to assist Spylios, who was struggling to get an arm behind Plaintiff’s back to place

him into custody. Grothkopp testified that Plaintiff was actively resisting arrest by not placing

his arms behind his back. Grothkopp testified that he did not punch Plaintiff and that he did not

see anyone punch Plaintiff. Grothkopp testified that he did not see any blood on Plaintiff and that

Plaintiff did not complain of pain or seek medical treatment.

               3.      Alvarez’s Testimony

       Alvarez saw Spylios walk toward Plaintiff, and noticed that Plaintiff was very loud,

boisterous, cursing, and yelling. Alvarez walked past Plaintiff to talk to Grothkopp about the

situation. As Alvarez was talking to Grothkopp, he heard “a verbal back and forth” between

Plaintiff and Spylios and heard Spylios ask Plaintiff to lower his voice. Alvarez then heard a

bang, turned around, and saw Spylios and Plaintiff wrestling against a car. Spylios and Plaintiff

were almost grappling with each other, like a standing wrestling match. Alvarez and Grothkopp

then approached to help place Plaintiff under arrest. Plaintiff was not complying with the arrest:

he was pulling away as the three officers were trying to turn him around to get his hands behind

his back. Alvarez placed Plaintiff in handcuffs. Alvarez testified that he did not see Spylios strike

Plaintiff, and that he did not see any blood on Plaintiff. Alvarez did not hear Plaintiff request

medical treatment.




                                                  6
        D.       Police Records

        Police records indicate that Plaintiff was arrested at 4:36 a.m., two minutes after Spylios

and Alvarez had arrived. (Def. Exh. 2). Plaintiff was charged with disorderly conduct and

resisting arrest. (Id.).

        Spylios testified that a special report has to be prepared anytime there is a use of force.

He believed that he prepared one, but there was no record of it. Plaintiff introduced the special

reports prepared by Grothkopp and Alvarez; neither of their reports mentioned a strike by

Spylios. (Pl. Exhs. 2, 4).

III.    JURY INSTRUCTIONS AND VERDICT

        A.       Jury Instructions

        Following the close of proof, the Court instructed the jury regarding excessive force as

follows:

                 The Fourth Amendment to the United States Constitution protects
                 persons from being subjected to excessive force while being
                 arrested. In other words, a law enforcement official may only
                 employ the amount of force reasonably necessary under the
                 circumstances to make the arrest.

                 In the instant case, Plaintiff claims that he was subjected to
                 excessive force by Defendants when Defendants arrested Plaintiff.
                 To determine whether a Defendant’s acts caused Plaintiff to suffer
                 the loss of a federal right, you must determine whether the amount
                 of force used to effect the arrest was that which a reasonable officer
                 would have employed in effecting the arrest under similar
                 circumstances.

                 ....

                 In making this determination, you may take into account such
                 factors as the severity of the crime at issue, whether Plaintiff posed
                 an immediate threat to the safety of a Defendant or others, and
                 whether Plaintiff actively resisted arrest or attempted to evade arrest
                 by flight. However, you do not have to determine whether the
                 Defendant had less intrusive alternatives available, for the
                 Defendant need only to have acted within that range of conduct


                                                   7
                  identified as reasonable. If you find that the amount of force used
                  was greater than a reasonable person would have employed, Plaintiff
                  will have established the claim of loss of a federal right.

(Dkt. No. 167, at 17–18).

         B.       The Jury’s Verdict

         The jury returned a verdict finding that Plaintiff proved by a preponderance every

element of his Fourth Amendment excessive force or failure-to-intervene claim against

Defendant Spylios but not against Defendants Grothkopp or Alvarez. (Dkt. No. 169, at 2). 5 The

jury awarded Plaintiff $1 in nominal damages and found Plaintiff was not entitled to an award of

punitive damages. (Dkt. No. 169, at 2).

IV.      QUALIFIED IMMUNITY STANDARD

         Even after a jury has found that an officer used excessive force, “the doctrine of qualified

immunity will shield that officer from liability for damages if his ‘conduct d[id] not violate

clearly established statutory or constitutional rights of which a reasonable person would have

known.’” Outlaw v. City of Hartford, 884 F.3d 351, 366 (2d Cir. 2018). A court may grant

qualified immunity after a jury finding of liability for excessive force “if an officer has made a

reasonable mistake of law, i.e., if the constitutional violation he has committed was not a ‘clearly

established’ violation.” Jackson v. Tellado, 236 F. Supp. 3d 636, 662 (E.D.N.Y. 2017). “The

qualified immunity standard is an objective standard, asking not whether the defendant officer

acted in good faith or what he himself knew or believed, but rather what would have been known

to or believed by a reasonable officer in the defendant’s position.” Outlaw, 884 F.3d at

367. “Because the ‘use of force is contrary to the Fourth Amendment if it is excessive under



5
 The jury was asked whether Plaintiff proved his “excessive force or failure to intervene claim” as against
Defendants. (Dkt. No. 169, at 2). The parties agree that the finding against Defendant Spylios was for excessive
force. (See, e.g., Dkt. No. 180-1, at 4; Dkt. No. 181, at 1).



                                                         8
objective standards of reasonableness,’. . . the two . . . inquiries may ‘ultimately converge on one

question in excessive force cases: Whether in the particular circumstances faced by the officer, a

reasonable officer would believe that the force employed was lawful.’” Weather v. City of Mount

Vernon, 474 F. App’x 821, 823 (2d Cir. 2012) (summary order) (first quoting Saucier v. Katz,

533 U.S. 194, 202 (2001), then Cowan v. Breen, 352 F.3d 756, 764 n.7 (2d Cir. 2003)).

         Qualified immunity is an affirmative defense that a defendant bears the burden of

proving. Outlaw, 884 F.3d at 367. “To the extent that a particular finding of fact [i]s essential to

an affirmative defense, . . . it [i]s incumbent on [the defendant] to request that the [factfinder] be

asked the pertinent question.” Id. (quoting Kerman v. City of New York, 374 F.3d 93, 120 (2d

Cir. 2004) (markings in original). 6

V.       ANALYSIS

         Defendant Spylios argues that he is entitled to qualified immunity because he:

                  acted in good faith in utilizing the amount of force he deemed
                  necessary to protect himself and the other officers involved in the
                  arrest. . . ; [his] actions were objectively reasonable under the
                  circumstances as the record establishes that the plaintiff was a threat
                  to the safety of the officers or, at the very least, it was objectively
                  reasonable for Officer Spylios to believe that and therefore, force
                  was necessary to restrain the plaintiff.

(Dkt. No. 180-1, at 5). Defendant also argues that there is no precedential authority

demonstrating that his conduct violated Plaintiff’s clearly established rights. (Id. at 8).




6
  Defendant has not raised any issue regarding the Court’s decision not to give the jury the special interrogatories
proposed by Defendants. (Dkt. No. 162, at 2), see Zellner v. Summerlin, 494 F.3d 344, 368 (2d Cir. 2007)
(explaining that when material facts pertaining to immunity are in dispute, the appropriate procedure is to allow the
jury to resolve any disputed facts that are material to the qualified immunity issue). The Court declined to give the
proposed interrogatories because the questions would not resolve disputes of material fact that would aid in the
qualified immunity determination. See, e.g., Alla v. Verkay, 979 F. Supp. 2d 349, 370 (E.D.N.Y. 2013) (declining to
give special interrogatories where “even affirmative responses would have been insufficient to give rise to qualified
immunity”).



                                                          9
           Plaintiff, on the other hand, correctly notes that the test is objective reasonableness, not

subjective good faith. Outlaw, 884 F.3d at 367. Plaintiff further argues that the verdict

establishes that the jury did not credit Spylios’ testimony, and “because the jury was instructed to

determine whether the amount of force used was reasonable under the circumstances, a ruling

that qualified immunity applies would be utterly inconsistent with that verdict.” (Dkt. No.

181, at 1).

           A.       The Jury’s Verdict

           Here, the jury was instructed that “a law enforcement official may only employ the

amount of force reasonably necessary under the circumstances to make an arrest.” (Dkt. No. 167,

at 17). The jury was charged with determining whether the defendants acted reasonably, taking

into account “such factors as the severity of the crime at issue, whether Plaintiff posed an

immediate threat to the safety of a Defendant or others and whether Plaintiff actively resisted

arrest or attempted to evade arrest by flight.” (Id. at 18); See, e.g., Tracy v. Freshwater, 623 F.3d

90, 96 (2d Cir. 2010). Thus, in finding that Spylios was liable for excessive force, the jury must

have found that the use of force in this situation was “unreasonable in light of the totality of the

circumstances.” Weather v. City of Mount Vernon, 08-cv-192, 2011 WL 1046165, at *10, 2011

U.S. Dist. LEXIS 29297, at *25 (S.D.N.Y. Mar. 22, 2011). 7

           B.       Clearly Established Right

           “For law to be clearly established,” while “it is not necessary to identify a case directly

on point,” “precedent must have spoken with sufficient clarity to have placed the constitutional

question at issue beyond debate.” Mara v. Rilling, 921 F.3d 48, 68 (2d Cir. 2019). “Specifically,

the law must be so clearly established with respect to the ‘particular conduct’ and the ‘specific



7
    Defendant has not challenged the sufficiency of the evidence to support the jury’s verdict.



                                                            10
context’ at issue that ‘every reasonable official would have understood that his conduct was

unlawful.’” Id. at 68–69 (quoting Mullenix v. Luna, 136 S.Ct. 305, 308 (2015) (emphasis in

original) (internal quotation marks omitted). In excessive force cases, the inquiry into whether a

right was clearly established “tends to converge with the first [factor] in excessive force cases,

with the question ultimately being whether, in the particular circumstances faced by the officer, a

reasonable officer would believe that the force employed was lawful.” Weather, 474 F. App’x at

824 (citing Cowan, 352 F.3d at 765 n.7).

        With respect to the particular conduct here, the Court notes that the arrest was for minor

charges: disorderly conduct and resisting arrest. Disorderly conduct is a violation, see N.Y. Penal

Law § 240.20, and the underlying facts, as testified to by the officers, are verbally abusing the

QuickChek employees, yelling, boisterousness, and swearing. See Brown v. City of New York,

798 F.3d 94, 102 (2d Cir. 2015) (finding that “the severity of the crime is unquestionably slight,”

explaining that “[t]he disorderly conduct offense is subject to a maximum penalty of fifteen days

in jail, and the underlying facts, even as alleged by the officers, are loud banging on the door of a

closed store by someone wanting to use a bathroom, plus the use of loud and nasty language”).

Regarding the resisting-arrest charge, there is no evidence that Plaintiff attempted to flee;

although Officers Grothkopp and Alvarez both described a “wrestling match,” their description

of the struggle centered on Plaintiff’s attempt to pull away while they were trying to get his

hands behind his back to handcuff him. There was no evidence that Plaintiff physically attacked

or attempted to attack 8 any officer. Thus, the crimes were not severe. See id. (concluding that

“the severity of the crime is unquestionably slight” where the plaintiff was charged with resisting




8
 At most, according to Spylios, Plaintiff moved toward Spylios in an “aggressive” manner before the struggle to
arrest began. No officer testified that Plaintiff attacked or threatened to attack them.



                                                        11
arrest and “was not fleeing,” “nor physically attacking an officer,” “nor even making a move that

an officer could reasonably interpret as threatening an attack,” and that “[a]t most, her

‘resistance’ was a refusal to permit the easy application of handcuffs by placing her hands behind

her back”).

       Spylios argues that he “was fearful of his safety and reasonably believed that force was

needed to restrain Mr. Watson.” (Dkt. No. 180-1, at 9). Spylios asserts that the proof at trial

established that, when he arrived at the QuickChek in response to a “disorderly subjects” call, he

saw Grothkopp informing Plaintiff that “he should leave and get a sandwich somewhere else”

and that he (Spylios) “reiterated that Plaintiff should leave the premises.” (Dkt. No. 180-1, at 8).

According to Spylios, when he repeated Grothkopp’s recommendation that Plaintiff leave the

premises, Plaintiff responded “or what motherfucker,” and advanced toward him, at which point

Spylios pushed Plaintiff back, told Plaintiff he was under arrest, and tried to handcuff Plaintiff as

he resisted. Spylios asserts that he then struck Plaintiff in order to “subdue him and complete the

arrest.” (Dkt. No. 180, at 8). But Plaintiff testified that he was struck in response to his “Or

what?” retort, that he made no aggressive movements toward any officer prior to the punch, and

that the officers did not attempt to handcuff or arrest him until after the punch. Plaintiff also

testified that he was not resisting arrest, and the Court must consider the evidence in the light

most favorable to the Plaintiff. Zellner v. Summerlin, 494 F.3d 344, 371 (2d Cir. 2007); see, e.g.,

O’Hara v. City of New York, 570 F. App’x 21, 24 (2d Cir. 2014) (summary order) (reviewing

district court’s denial of posttrial finding of qualified immunity and rejecting the defendant

officer’s assertion that “a reasonable officer might have understood” the plaintiff “to be resisting




                                                  12
arrest,” noting that the plaintiff had testified “that he was struggling to avoid” the defendant

officer’s “blows” and that the court “must assume the jury credited that explanation”).

         Under these circumstances, in the absence of any aggressive or threatening physical

movement, no reasonable officer would have believed that the law authorized him, or that it was

necessary, to punch Plaintiff in the face following a verbal retort in order to effect an arrest for a

relatively minor matter. Indeed, it was clearly established in 2012, when this incident occurred,

that a “punch to an arrestee’s face is an unreasonable use of force where the suspect has not

physically provoked or threatened officers on the scene.” Cox v. Fischer, 248 F. Supp. 3d 471,

482 (S.D.N.Y. 2017); see also O’Hara, 570 F. App’x at 23–24 (concluding that, where officers

were arresting the plaintiff for a “relatively minor matter,” “no reasonable officer . . . could have

thought that the law authorized him repeatedly to punch an unarmed, non-menacing 17 year old

in effecting an arrest”); see also Chalco v. Belair, 738 F. App’x 705, 709 (2d Cir. 2018)

(summary order) (“Taking the evidence in the light most favorable to Chalco, as we must, with

no justification Belair punched Chalco in the mouth hard enough to draw blood, which violated

clearly established law.”); Jackson, 236 F. Supp. 3d at 663–64 (explaining that “[it] is clearly

established that an officer punching someone in the face unprovoked violates that person’s

rights” and finding “that no reasonable officer would have found that Plaintiff’s action in getting

up from the ground after Czulada pushed him, unprovoked, constituted a threat that justified

Czulada punching Plaintiff in the face”). 9

         Finally, there was no evidence at trial that suggests Spylios “made a mistake regarding


9
  Plaintiff argues that qualified immunity is unwarranted, even assuming that the punch occurred during the arrest.
See Dkt. No. 181 (noting that “at the time Spylios punched Watson in the face . . . Watson was surrounded by three
police officers, had his hands down, was unarmed, and did not pose any kind of threat to Spylios”). The Fourth
Amendment right to not be subjected to excessive force during an arrest was clearly established at the time of this
arrest. Outlaw, 884 F.3d at 367. Again, considering the facts in the light most favorable to Plaintiff, and assuming
that the punch occurred as Spylios described, when there were three officers present for this minor arrest, Plaintiff
had his hands down, did not attempt to flee, did not make any threatening gesture or physically attack an officer, no


                                                         13
his legal obligations such that would excuse his actions.” Weather, 474 F. App’x at 824. Thus,

“it would be clear to a reasonable officer in [Spylios’] position that his conduct was unlawful in

the situation he confronted. Cowan, 352 F.3d at 764–65. Accordingly, the Court finds that

Defendant Spylios is not entitled to qualified immunity.

VI.      CONCLUSION

         For these reasons, it is

         ORDERED that Defendant Spylios’ motion for judgment of a matter of law (Dkt. No.

180) is DENIED.

         IT IS SO ORDERED.

         Dated: July 30, 2019




reasonable officer in Spylios’ position would have believed that the law permitted him to punch Plaintiff in the face.
See Cox, 248 F. Supp. 3d at 482 (finding it clearly established that “an officer uses excessive force by punching an
arrestee in the jaw and forcing him to the ground, where the arrestee is suspected of a relatively minor offense and,
despite failing to immediately comply with an officer’s order to put his hands on the wall, is not physically resisting
arrest, making any threatening gesture, or attempting to flee”); Edwards v. Cornell, No. 13-cv-878, 2017 WL
5719144, at *10, 2017 U.S. Dist. LEXIS 195146, at *27 (D. Conn. Nov. 28, 2017) (“For the same reasons a
reasonable jury could find that the force used was excessive, the Court cannot find that the force used was
objectively reasonable for qualified immunity purposes.”); Davis v. Clifford, 825 F.3d 1131, 1137 (10th Cir. 2016)
(“[I]t is . . . clearly established law that the use of disproportionate force to arrest an individual who has not
committed a serious crime and who poses no threat to herself or others constitutes excessive force.”).



                                                          14
